Office ofCase
         Hanis4:19-cv-02106
               County District Clerk - Marilyn
                               Document    1-1Burgess J Case
                                               Filed on      (Cause)inDetails
                                                         06/11/19      TXSD2019315
                                                                              Page 1... of Page
                                                                                           37 I of 1



         i<ii\)   201931558 • WALKER, WANDA J vs. METROPOLITAN LLOYDS INSURANCE                                                         Chrono!oglcal Print -aa::
                                                                                                                                           History     All 1·D 1
         ~ COMPANY OF TEXAS (Court 133)                                                                                                    (noMfnanc/al)
                Summary                 Appeals         Cost Statements             Transfers       Post Trial Writs      Abstracts                 Parties
               Court Costs        Judgments/Events          Settings             Services/Notices   Court Registry      Child Support               Images

          C~   Click column headings to sort. Click again to toggle direction.                                                            Print Events     L5'l
           Date              Description          Order      Post         Pages      Volume/Page    Filing             Person
                                                  Signed     Jdgm                                   Attorney           Filing
                                                  Date
                             ANSWER
                                                                                                    CONDER.
           5/30/2019         ORIGINAL                                                                                  CROUCH, JOHN
                                                                                                    DENNISD.
                             PETITION
                             ANSWER                                                                                    METROPOLITAN LLOYDS
           5/30/2019         ORIGINAL                                                               CONDER,
                                                                                                                       INSURANCE COMPANY OF
                                                                                                    DENNISD.
                             PETITION                                                                                  TEXAS
                             JURY FEE PAID
           5/6/2019
                             (TRCP 216)

                             ORIGINAL                                                               LARKIN,
         : 5/6/2019                                                                                 WHITNEY            WALKER, WANDA J
                             PETITION
                                                                                                    CYNAE




 [WS6J




https ://www.hcdistrictclerk.corn/edocs/public/CaseDetails.aspx?Get=rM796tnG Y CMS tQO... 6/ I 0/2019
(Page 1   of   Case
                12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 2 of 37
  f


                                                                                                                       ..       t-'
                                                                                                                      5/6/2019 2 27 PM
                                                                                             Man!yn Burgess - D1s1nc1 Cferk Hams Counly
                                                                                                                 Envelope No 33330431
                                           2019-31558 I Court: 133                                                          By C Ougrah
                                                                                                                 Filed 5/612019 2 27 PM

                                                   CAUSE NO - - - - -

                  WANDAJ. WALKER                              §         IN THE DISTRICT COURT OF
                                                              §
                         Plailltiffs,                         §
                                                              §
                  v.                                          §         HARRISCOUNTY,TEXAS
                                                              §
                  METROPOLITAN LLOYDS                         §
                  INSURANCE COMPANY OF TEXAS                  §
                  and JOHN CROUCH, ET AL.                     §
                                                              §
                         Defendants.                          §         _ _JUDICIAL DISTRICT

                                PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND

                 TO THE HONORABLE JUDGE OF SAID COURT

                        Plamliff Wanda J Walker files this Ongmal Petition agamst Defendants Metropolitan

                 Lloyds Insurance Company of Texas ("Metropolitan Lloyds") and John Crouch ("Crouch") and,

                 m support of her causes of action, would respectfully show the Court the followmg

                                                           I.
                                                DISCOVERY CONTROL PLAN

                        1       This case is mtended to be governed by Discovery Level 2 of the Texas Rule of

                 CIVIi Procedure 190 3

                                                                  II.
                                                             PARTIES

                        2       Plamttff Wanda J Walker 1s a Texas resident who resides m Hams County, Texas

                        3       Metropolitan Lloyds Insurance Company of Texas 1s an msurance company

                 engaged m the business ofmsurance m Texas Lloyds regularly conducts the busmess ofmsurance

                 ma systematic and continuous manner m Texas and may be served with process by certified mat!,

                 return receipt requested, through ,ts registered agent for service of process m the State of Texas,




                                                            Page 1 of12
{Page 2   of   Case
                12} 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 3 of 37
  ',




                 CT Corporation System, via cemfied mail at 1999 Bryan Street, Suite 900, Dallas, TX

                 75201-3140

                        4        John Crouch is engaged 1n the busmess of insurance and claims adjusting m Texas

                 John Crouch can be served with process via certified mail, return receipt requested at PO Box

                 6040, Scranton, PA 18505-6040

                                                                  m.
                                                  JURISDICTION AND VENUE

                        5        Tlus court has subJect matter jurisdiction of this cause of action because it involves

                 an amount in controversy m excess of the minimum JUnsdictwnal hm1ts ofth,s Court

                        6        Venue 1s proper m Hams County under Tex C1v Prac & Rem Code §

                 15 002(a)(l), because 1!11 or a substantial part of the events or omissions g1vmg iise to the chum

                 occurred in Hams County In parl!cular, Plaintiff's property is located m Hanis County, the loss

                 at issue occurred m Harris County, and the adJustment of the claim by Defendants for losses under

                 the policy were conducted        Ill   Harns County Investigat10ns and policy and coverage

                 misrepresentations, mcludmg commumcat10n to and from Defendants and Plaintiff occurred m

                 Harris County

                        7        The damages sought are withm the Junsd1ct1onal hmits of tlus court Plamt1ff

                 currently seeks monetary reliefover $100,000, but not more than $200,000, mcludmg damages of

                 any kind, penalties, costs, expenses, pre-judgment mterest, and attorney's fees

                                                                   IV.
                                                    .FACTUAL BACKGROUND
                        8        Plamtiff is a named msured under a residential property msurance pohcy issued by

                 Metropolitan Lloyds, policy No 8811825690 (the "Pohcy")




                                                             Page2 ofl2
{Page 3~ of   Case
               12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 4 of 37




                       9       On or about August 25-29, 2017, Hurricane Harvey,, a category 4 hurncane with

                wmds up to 130 mph, struck the Texas coast, mcludmg the Houston, Texas area, severely

                damaging Plamtiffs residential property located at 9011 Grady Street, Houston TX 77016 ("the

                Property") Specifically, the stonn caused extensive damage to the roof, resultmg in multiple

                stonn-created openings that allowed water to enter the intenor of the home Water intrusion

                through those stonn-created openings caused mtenor damages to several rooms, mcluding the

                fonnal hvmg room, den, hallway, and bedrooms Plamtiff timely filed a claim with Metropohtan

                Lloyds for her incurred covered losses, claim No JDH07826 (the "Claim")

                       IO      Metropohtan Lloyds assigned John Crouch to mspect the property and adJust the

                loss

                       11      Crouch did not conduct a reasonable and thorough mvesllgat10n of the covered

                damages In spite of the severe and obvious covered damages, he claimed there were mmor storm-

                related drunages He misrepresented the cond1110n of the roof as well as the cause of water intrusion

                and interior damages The inadequacy ofCrouch's inspeclton is further evidenced by the report he

                prepared, which claimed that Ms Crouch's property sustamed mm1mal damages from Hunicane

                Harvey He failed to estimate drunages to the roof, the extenor of Ms Crouch's home, and the

                severely damaged mterior, despite takmg photographs that clearly show covered damages

                       12      On or about September 11, 2017, Metropolitan Lloyds relied on and approved

                Crouch's report that misrepresented the cause, scope, and extent of Plaihtiff's covered damages

                As a result, Metropohtan Lloyds improperly dented and/or underpaid the claim, "we are unable to

                issue a payment to you because the runount of your loss is less than the amount of your pohcy

                deductible"




                                                           Page3 ofl2
(Page' 4   Of   Case
                 12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 5 of 37

  ''



                          13     Metropolitan Lloyds failed to thoroughly review and properly oversee the work of

                  its assigned adjusters, ultimately approving an improper adjustment and an inadequate, unfair

                  settlement of the Claim Because of the unreasonable mvestlgat10n by Metropolitan Lloyds,

                  Crouch and other claim-handling personnel, Plamtiff mcurred and will continue to incur damages

                  to her Property

                          14     Metropohtan Lloyds and Crouch chose to ignore obv10us damages to the Property

                  Metropolitan Lloyds relied on Crouch' s madequate mvestigation m makmg coverage decis10ns

                  under the Policy and deciding what amounts, 1f any, to pay on the claim, which is evidenced by

                  estimates and reports that fa,! to account for the necessary repairs to the Property

                          15     Plaintiff 1s entitled to receive benefits that were covered under the insurance pohcy

                  However, Metropolitan Lloyds and <;couch performed an outcome-oriented investigation of

                  Plaml!ff's Claim, which resulted ma biaseQ, unfair and meqmtable evaluatwn of Plaintiff's losses

                  on the Property Defendants have delayed payment for Plaintiff's necessary and covered Property

                  damages under the Polley To date, Metropolitan Lloyds has yet to make a full payment on the

                  Claim

                          16        Plamt1ff was forced to hire her own representatives to mspect and evaluate the

                  obv10us damages to the Property that Defendants deliberately ignored to avoid payment on the

                  Claim Additionally, as a result of Defendants' wrongful acts and omissions, Plaintiff was forced

                  to retam an attorney to prosecute the Claim for insurance benefits to whtch she is en!ttled

                          17        Lloyds deliberately misrepresented the replacement cost value of Plaintiff's

                  dwellmg, for the sole purpose of chargmg a higher premium and mcreasmg the deductible

                  applicable to claims on the Policy




                                                              Page4 of12
(Page 5   of   Case
                12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 6 of 37
 '   '




                        18     Plaintiff's expenence 1s not an isolated case The wrongful acts and omiss10ns

                 Metropohtan Lloyds committed m this case, or similar acts and omtSsions, occur with such

                 frequency that they consUtute a general business practice of Metropohtan Lloyds with regard to

                 handling these types of claims Metropolitan Lloyds' enttre claim process is unfairly designed to

                 reach favorable outcomes for the company at the expense of its policyholders

                                                                v.
                                                       CAUSES OF ACTION

                        19     Each of the foregomg paragraphs is mcorpo_rated by reference m the followmg

                 A.     Breach of Contract (Metropolitan Lloyds Only)

                        20     Metropolitan Lloyds had a contract of insurance with Plaintiff Metropohtan

                 Lloyds breached the terms of that contract by wrongfully denymg and/or underpaymg the claim

                 and Plaintiff was drunaged tljereby

                        21      Due to Metropolitan Lloyds breach of the contract terms and continual

                 denial/underpayment of the claim, Plaintiff continues to sustain damages to her property

                 B.     Prompt Payment of Claims (Metropolitan Lloyds Only)

                        22      Defendant Metropohtan Lloyds' conduct constitutes multiple v10lations of the

                 Texas Insurance Code, Prompt Payment of Claims Act TEx INS CODE § 542 051 et seq All

                 violat10ns made under this article are made actionable by TEX INS CODE §542 060

                        23      Defendant Metropolitan Lloyds' fadure to acknowledge receipt of.Plaintiff's claim,

                 commence mvestlgat!On of the claim, and request from Plaintiff all items, statements, and fonns

                 that 1t reasonably believed would be requtred withm the applicable time-constramts, as described

                 above, constitutes a non-prompt payment of claims and a v10lation of TEX INS CODE §542 055




                                                           Pages of12
(Page 6   of   Case
                12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 7 of 37




                        24       Defendant Metropohtan Lloyds fatlure to notify Plamtiff in wnting of its

                 acceptance or rejectton of the claim withtn the applicable time constraints, constitutes an unl!mely

                 payment of the claim, in violation of TEX INS CODE §542 056

                        25       The failure of Defendant Metropolitan Lloyds to pay Plamtiff's claim wtthm the

                 statutory deadhnes followmg 1ts receipt of all items, statements, and forms reasonably requested

                 and reqmred, constitutes an untimely payment of the claim, m v10lation of TEX INS CODE

                 §542 058

                        26       Plaintiff, therefore, m addition to Plamtiff's claim for damages, Plamtiffis entttled

                 to interest at the maximum amount permitted under TEX INS CODE §542 060(c) and TEX FIN

                 CODE§ 304 003, as well as reasonable and necessary a(\orney's fees

                 C.     Unfair or Deceptive Acts or Practices (All Defendants)

                        27       Defendants Metropolitan Lloyds and John Crouch are required to comply with

                 Chapter 541 of the Texas Insurance Code

                        28       Defendants Metropolitan Lloyds and John Crouch are each mdividually liable for

                 their unfair and deceptive acts, 1rrespective of the fact that each was acting on behalf of

                 Metropolttan Lloyds, because each     IS   a "person" as defined by TEX INS CODE§ 541 002(2) TI1e

                 term "person"   IS   defined as "any mdiv1dual, corporat10n, association, partnership, reciprocal or

                 intennsurance exchange, Lloyds' plan, fraternal benefit society, or other legal entity engagec;l m

                 the busmess ·of msurance, mcludmg an agent, broker, adjuster or life and health msurance

                 counselor" TEX INS CODE ANN § 541 002 ( emphasis added)

                        29       Defendants violated TEX INS CODE § 54 l 060, concernmg unfair settlement

                 practices, by




                                                               Page6 of12
{Page 7   of   Case
                12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 8 of 37




                               (1)     m1srepresentmg to Plamttff a matenal fact or pohcy prov1s10n relatmg to

                                       coverage at issue,

                               (2)     failmg to attempt in good faith to effectuate a prompt, fatr, and eqmtable

                                       settlement of a claim with respect to which the msurer's hab1hty had

                                       become reasonably clear,

                               (3)     failing to promptly providetoPlamttff a reasonable explanation of the basis

                                       in   the pohcy, m relation to the facts or apphcable law, for the msurer's

                                       dental of a claim or offer of a compromise settlement of a claim,

                               (4)     fatling within a reasonable time to affirm or deny coverage of a claim to

                                       Plamtiff or submit a reservatton of rights to Plaintiff, and

                               (5)     refusmg to pay the claim without conductmg a reasonablemvestigat10n with

                                       respect to the claim

                       30     Defendants v10lated TEX INS CODE§ 541 061, concerning misrepresentat10ns of

                 insurance pohcy, by

                               (1)     makmg an untrue statement of material fact,

                               (2)     failing to state a matenal fact necessary to make other statements made not

                                       misleading considenng the circumstances under which the statements were

                                       made,

                               (3)     making a statement ma manner that would mislead a reasonably prudent

                                       person to a false conclusion of a material fact,

                               (4)     making a matenal rmsstatement oflaw, and

                              (5)      faihng to disclose a matter required by law to be disclosed




                                                              Page7 ofl2
(Page 8   of   Case
                12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 9 of 37




                        31        At all relevant times, Plaintiff was a consumer who purchased insurance products

                 and services from Defendant Metropolitan Lloyds

                        32        Specifically, Defendants v10lated the Texas Deceptive Trade Practices Act

                 ("DTPA") in the following respects

                                  (I)    Metropolitan Lloyds and John Crouch represented that the agreement

                                         confers or involves nghts, remedies, or obltgat10ns which 1t does not have,

                                         or involve, or which are prohibited by law,

                                  (2)    Metropolttan Lloyds failed to disclose mformalion concerning goods or

                                         services which was known at the time of the transaction when such failure

                                         to disclose such mformatlon was intended to mduce the consumer into a

                                         transaction that the consumer would not have entered into had the

                                         mformation been disclosed,

                                  (3)    Metropolitan Lloyds, by accepting insurance premmms but refusing

                                         without a reasonable basis to pay benefits due and owmg, engaged m an

                                         unconsc10nable act10n or course ofaction as prohibited by§ l 7;50(a)(l)(3)

                                         of the DTPA, m that Defendants took advantage of Pla1nt1ff's lack of

                                         knowledge, ability, experience, and capacity to a grossly unfair degree, that

                                         also resulted m a gross d1spanty between the cons1derat10n paid in the

                                         transaction and the value received, m violation of Chapter 541 of the Texas

                                         Insurance Code

                        33        Defendants knowmgly committed the acts complamed of As such, Plamt1ff 1s

                 entitled to exemplary and/or treble damages pursuant to the DTPA and TEX INS CODE §

                 541 152(a)-(b)




                                                             Page8 of12
(Page 9   of   Case
                12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 10 of 37




                  D.     Breach of the Duty of Good Faith and Fair Dealing (Metropolitan Lloyds Only)

                         34      The Texas Supreme Court has recognized a "duty on the part of insurers to deal

                  fairly and m good faith with their msureds That duty emanates not from the terms of.the msurance

                  contract, but from an obhgat10n imposed in law 'as a result of a special relationship between the

                  parties governed or created by a contract "' Viles v Security Nat Ins Co , 788 SW 2d 566, 567

                  (Tex 1990) (c1tmg Amold v. Nat1011a/ County Mutual Fire Insurance Co., 725 S.W 2d 165 (Tex

                  1987)) Ther~fore, rnsured can inslltute a cause of action agamst insurers for breach of the duty of

                  good fatth and fatr dealmg

                         35.     Metropohtan Lloyds and Plaintiff are m a special relat1onsh1p, created by the

                  rnsurance contract, givmg nse to a duty on the part of Metropohtan Lloyds to deal fairly and m

                  good faith with Plamttff, who are the msured

                         36      Defendant Metropolitan Lloyds breached its duty of good fa1th and fatr dealing by

                                 a Fading to provide a reasonable basis for denial or underpayment of the claim,

                                     and/or

                                 b Fathng to determme whether there was a reasonable basis for dental or delay of

                                     the cla,m

                  Amold, 725 S W 2d at 167

                         37      Spec1flcally, Metropolitan Lloyds denied Plaintiff's claim, misrepresenting that

                  "the amount of your loss ts less than the amount of your policy deductible" Defendant's

                  m1srepresentat1on conslltutes a breach of 1ts duty of good faith and fatr dealing As fully descnbed

                  above, Defendant Metropolitan Lloyds further breached 1ts duty of good faith and fatr dealing by

                  fading to adequately and reasonably investigate and evaluate Pla,nt1ff's claim, although




                                                             Page9 of12
(Page 10   Case
           of12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 11 of 37




                Metropolitan Lloyds knew or- should have known by the exercise of reasonable d1hgence that its

                liability was reasonably clear

                       38.     Metropolitan Lloyds systematically and routinely derues or underpays vahd claims

                to the detnment of tts pohcyholders As set forth above, the wrongful acts and om1ss1ons

                Metropolitan Lloyds committed m this case, or similar acts and omissions, occur with such

                frequency that they cons!Itute a general business practice of Metropolitan Lloyds With regard to

                handlmg these types of claims

                       39      By virtue of its systematic wrongful denials, Metropohtan Lloyds compels its

                pohcyholders to seek legal representation and m1t1ate and mamtam a suit to recover an amount due

                under the policy by offering nothing or substanbally less than the amount that will be recovered in

                a suit brought by the insured

                       40      Metropolitan Lloyds either failed to adopt or implement reasonable standards for

                prompt mvest1gat1on of claims arising under its policies or ts deliberately adopting standards

                calculated to maximize 1ts profit to the detriment of ,ts policyholders Metropolitan Lloyds 1s

                knowingly directmg its personnel, agents and/or adjusters to undervalue or underpay vahd claims

                       41      Defendant knowmgly committed· the act of denying and/or underpaying claims

                without a reasonable basis, therefore, Plamt1ffis en!Itled to actual ~nd exemplary damages at law

                D.     Attorney's Fees

                       42      Plaintiff engaged the undersigned attorney to prosecute this lawsuit agamst

                Defendant and agreed to pay reasonable attorney's fees and expenses through tnal and any appeal

                       43      Plaintiff 1s entitled to reasonable and necessary attorney's fees pursuant to Texas

                C1v1l Prac!Ice and Remedies Code Sect10ns 38 001-38 003 because she 1s represented by an




                                                          Page 10 of12
(Page 11   Case
           of12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 12 of 37




                attorney, presented the claim to Defendant; and Defendant did not tender the Just amount owed

                before the expiration of the 30th day after the claim was presented

                       44      Plaintiff further prays that she be awarded all reasonable attorney's fees incmTed m

                prosecuting her causes of action through trial and any appeal pursuant to Sections 541 152 and

                542 060 of the Texas Insurance Code

                                                           VI.
                                                  CONDITIONS PRECEDENT

                       45      All conditions precedent to Plaintiff's right to recover have been fully performed

                or have been waived by Defendants Pursuant to the statute, Plamt1ff served Defendants with a

                notice of intent to file suit for her clrums on July 12, 2018 That notice was provided sixty-one

                (61) days before the filing ofth1s lawsuit TEx INS CODE§ 542 003(a)

                                                           VII.
                                                   DISCOVERY REQUESTS

                       46      Pursuant to Rule 194, Defendants are requested to disclose, w1thm fifty (50) days

                after service ofth1s request, the information or material descnbed in Rule 194 2(a)-(l)

                       47      Defendants are also requested to respond to the attached mterrogatories, requests

                for production, and requests for adm1ss10ns withm fifty (50) days, m accordance with the

                instructions stated therem

                                                            VIIT.
                                                        JURYDEMAND

                       48      Plamtiff hereby requests that all causes of action alleged herem be tned before a

                Jury of citizens res1dmg m Harns County, Texas, and concurrently with the fihng of this pet1t10Q

                tender the appropriate Jury fee




                                                          Page 11 ofl2
(Page 12   Case
           of12) 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 13 of 37




                                                             IX.
                                                           PRAYER

                        WHEREFORE, PREMISES CONSIDERED, Plaintiff Wanda Walker prays that, upon

                final heanng of the case, she recover all damages from and agamst Defendants that may reasonably

                be estabhshed by a preponderance of the evidence, and that she be awarded attorney's fees through

                tnal and appeal, costs of court, pre-Judgment interest, post-Judgment mterest, and such other and

                funher relief, general or special, at law or m equity, to which Plaintiff may show herself to be

                justly ent1\led



                                                            Respectfully submitted,

                                                            By,     Isl Wh1t11ey C La,km
                                                                    Whitney C Larkm
                                                                    State Bar No 24078828
                                                                    wlarkin@triallawfirm com
                                                                    CL<IRK, LOVE & HUTSON, G.P.
                                                                    440 Loutsiana St, Suite 1600
                                                                    Houston, Texas 77002
                                                                    (713) 757-1400 (Office)
                                                                    (713) 759-1217 (Facs1mtle)
                                                                    LEAD COUNSEL FOR PLAINTIFF




                                                         Page12of12
     Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 14 of 37
                                                                                                    5/30/2019 5:03 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 33990997
                                                                                                 By: EVELYN PALMER
                                                                                              Filed: 5/30/2019 5:03 PM

                                   CAUSE NO. 2019-31558

WANDA J. WALKER,                                §       IN THE DISTRICT COURT
                                                §
        Plaintiff,                              §
                                                §
v.                                              §
                                                §       HARRIS COUNTY, TEXAS
METROPOLITAN LLOYDS INSURANCE                   §
COMPANY OF TEXAS AND                            §
JOHN CROUCH,                                    §
                                                §
        Defendants.                             §       133RD JUDICIAL DISTRICT

                     DEFENDANT METROPOLITAN LLOYDS INSURANCE
                        COMP ANY OF TEXAS' ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Metropolitan Lloyds Insurance Company of Texas, ("Defendant"), and

files this Original Answer, and in suppott thereof would respectfully show this Honorable Court

the following:

                                    I. GENERAL DENIAL

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiff's Original

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

        Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedure,

Defendant alleges the following affirmative defenses:

        Defendant asserts that any claims for punitive/exemplary damages are governed and

limited by Chapter 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 41.004, 41.006, 41.007 and 41.008.



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER-PAGE 1
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 15 of 37




       Defendant further asserts that punitive/exemplary damages cannot be sustained because

an award of punitive/exemplary damages under Texas law, subject to no predetermined limit

such as a maximum multiple of compensatory damages or a maximum amount on the amount of

punitive/exemplary damages that may be imposed, would violate Defendant's due process rights

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, would

violate Defendant's rights not to be subjected to an excessive fine in violation of the Eighth

Amendment to the United States Constitution, and would be improper under the common law

and public policies of the State of Texas, §§ 3 and 19 of the Texas Constitution. In addition,

Defendant asserts that any claims of the Plaintiff for punitive/exemplary damages against

Defendant should be proved beyond a reasonable doubt under the Sixth Amendment to the

United States Constitution, as opposed to a mere preponderance of the evidence.

       Defendant asserts that punitive/exemplary damages are barred by the due process and

excessive fines provisions contained within the United States Constitution and Article I, §§ 3 and

19 of the Texas Constitution.

       Defendant also asserts that claims for punitive/exemplary damages against Defendant

cannot be sustained because an award of punitive/exemplary damages in this case, combined

with   any   prior,   contemporaneous,    or   subsequent judgment       against   Defendant   for

punitive/exemplary damages arising out of Defendant's acts or omissions, would constitute

impermissible multiple punishments for the same wrong in violation of Defendant's due process

and equal protection rights guaranteed by the Fifth and Fourteenth Amendments to the United

States Constitution, and would constitute double jeopardy in violation of the common law and

statut01y law of the State of Texas, and A1ticle I,§§ 3 and 19 of the Texas Constitution.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 2
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 16 of 37




       Pleading further, Defendant specifically pleads that Plaintiff is not entitled to recovery of

exemplary damages absent a showing of fraud or malice or a willful act or omission of gross

neglect on the part of Defendant, pursuant to Tex. Civ. Prac. & Rem. Code Ch. 41.

       Defendant futther alleges all of the terms and provisions of the policy of insurance issued

to the Plaintiff by Metropolitan Lloyds Insurance Company of Texas, including but not limited to

the following policy provisions:

       COVERAGE A - DWELLING
       I.  Dwelling Owners. If your dwelling is a one, two, three or four family dwelling,
           we cover:
           A.    the dwelling owned by you on the residence premises; and
           B.    structures, equipment and accessories attached to the dwelling. Swimming
                  pools not fully enclosed within the dwelling are covered under
                  COVERAGE B - PRIVATE STRUCTURES.

                                               ***
       COVERAGE B - PRIVATE STRUCTURES
       At the location of the residence premises:
       I.      we cover private structures owned by you and separated from the dwelling by
               clear space; or

                                               ***
       Structures connected to the dwelling by only a fence, utility line, or similar connection
       are considered to be private structures

       We do not cover private structures:
       I.    used or held for any business or commercial farming purposes; or
       2.    rented or held for rental to a person not a tenant of the dwelling, unless solely
             used as a private garage.

       This coverage does not apply to land, including land on which the private structures are
       located, or any costs required to replace, rebuild, stabilize or otherwise restore the land.

                                               ***
                               CAUSES OF PROPERTY LOSS

                             SECTION I - LOSSES WE COVER
                                  (SPECIAL PERILS)



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 3
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 17 of 37




     LOSS DEDUCTIBLE CLAUSE
     We will pay only when a loss exceeds the deductible amount shown in the Declarations.
     We will pay only that part of the loss over such stated deductible.

     We will pay only when a loss caused by hurricane windstorm exceeds the deductible
     amount shown in the Declarations as Hurricane Windstorm Loss deductible. We will pay
     only that part of the loss over such deductible. The deductible will apply to all Section I
     losses resulting from hurricane windstorm (including Loss of Use.)

     The person(s) named in the Declarations may change this deductible only at the policy
     anniversary date.

     Hurricane Windstorm "% Deductible"
     If the deductible is shown as a percentage (%), the dollar amount of the deductible is
     determined by multiplying the deductible percentage (%) shown by the amount of
     insurance for Coverage A (Coverage C for Renters and Condominium Owners).

     However, if a covered loss caused by fire, smoke, or explosion resulting from hurricane
     windstorm occurs, the policy loss deductible applies.

                                             ***
     COVERAGE A - DWELLING AND COVERAGE B - PRIVATE STRUCTURES

                                             ***
     COVERAGE C - PERSONAL PROPERTY
     We will pay for sudden and accidental direct physical loss or damage to the property
     described in Coverage C, when loss or damage is caused by SECTION 1 - BROAD
     NAMED PERILS, except as excluded in SECTION 1 - LOSSES WE DO NOT
     COVER.

                        SECTION I - BROAD NAMED PERILS

     Whenever Broad Named Perils is referred to in this policy, the following causes of loss
     will apply for sudden and accidental direct physical loss.

     Under the named perils listed below, we do not cover loss or damage to the property
     which results directly or indirectly from fungus and mold.

     However, we do cover ensuing fungus and mold caused by or resulting from sudden and
     accidental:
     a.     discharge,
     b.     leakage, or
     c.     overflow



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 4
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 18 of 37




     of water or steam if the sudden and accidental discharge, leakage or overflow of water or
     steam loss would otherwise be covered under this policy.

     We do not cover any remediation treatment or remediation testing, whether or not
     associated with the repair or replacement of covered property.

     Remediation treatment means the reasonable and necessary treatment, removal or
     disposal of fungus and mold.

     Remediation testing includes any testing or investigation of either property or air to:
     a.      detect,
     b.      measure,
     c.      evaluate, or
     d.      confirm
     the absence, presence or level of fungus and mold whether performed prior to, during or
     after remediation treatment.

                                            ***
     2.     "Windstorm (Other Than Hurricane Windstorm) or Hail".
            We do not pay for loss to the interior of a building or to personal property inside,
            caused by rain, snow, sleet, sand or dust unless the wind or hail first damages the
            roof or walls and the wind forces rain, snow, sleet, sand or dust through the
            opening.

            Hurricane Windstorm
            We do not pay for loss to the interior of a building or to personal property, inside,
            caused by rain, sand, dust or debris unless the hurricane windstorm first
            damages the roof or walls and the hurricane windstorm forces rain, sand, dust or
            debris through the opening.

            We do not pay for loss to watercraft and their trailers, furnishings, equipment and
            motors unless inside a fully enclosed building. We do not cover canoes and
            rowboats on the residence premises.

     3.     Definition. "Hurricane windstorm" means a storm system for which either a
            hurricane watch or a hurricane warning has been issued by the National Hurricane
            Center of the National Weather Service or any agency responsible for identifying
            and recording hurricanes. The hurricane windstorm time period begins at the time
            either a hurricane watch or hurricane warning is issued for the state, or any part of
            the state, in which the residence premises is located. The hmTicane windstorm
            time period ends 24 hours following the termination of that storm system's last
            hurricane watch or hurricane warning in effect for any pa1t of the state.

                                            ***


DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 5
 Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 19 of 37




                    SECTION I - LOSSES WE DO NOT COVER

                                          ***
     I.    We do not insure for loss caused directly or indirectly by any of the following.
           Such loss is excluded regardless of any other cause or event contributing
           concurrently or in any sequence to the loss. These exclusions apply whether or not
           the loss event results in widespread damage or affects a substantial area.

                                          ***
     D.    Water damage, meaning any loss caused by, resulting from, contributed to or
           aggravated by:

           1.     flood, surface water, waves, tidal water or overflow of any body of water,
                  or spray from any of these, whether or not driven by wind;
           2.     water or water-borne material which backs up through sewers or drains, or
                  which overflows or is discharged from a sump pump, sump pump well or
                  other system designed to remove subsurface water which is drained from
                  the foundation area; or
           3.     water or water-borne material below the surface of the ground, including
                  water which exe1is pressure on, or flows, seeps or leaks through any part
                  of a building, sidewalk, foundation, driveway, swimming pool or other
                  structure of water which causes earth movement

           This exclusion applies whether or not the water damage is caused by or results
           from human or animal forces or any act of nature.

           However, we pay for direct loss that ensues after water damage if caused by fire,
           theft or explosion and then we pay for only the ensuing loss.

           Water damage to property described in Coverage C away from a premises or
           location owned, rented, occupied or controlled by you is excluded even if weather
           conditions contribute in any way to produce the loss.

                                          ***
     H.    Neglect by you to use all reasonable means to save and preserve property at and
           after the time of a loss.

                                          ***
     2.    We do not insure under any coverage for any loss consisting of one or more of the
           items below. However, we pay for any ensuing loss unless the ensuing loss is
           itself excluded by any other provision in this policy. Further, we do not insure for
           loss described in Exclusion I. above and Exclusions 3. below regardless of



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 6
 Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 20 of 37




           whether one or more of the items below (a) directly or indirectly cause, contribute
           to or aggravate the loss; or (b) occur before, at the same time, or after the loss or
           any other cause of the loss. The items are:

           A.     conduct, act, failure to act, or decision of any person, group, organization
                  or governmental body whether intentional, wrongful, negligent or without
                  fault;
           B.     defective, inadequate, faulty or unsound:
                  I.      planning, zoning, development, surveying, siting;
                  2.      design, specifications, workmanship, repair, construction,
                          renovation, remodeling, grading, compaction;
                  3.      materials used in repair, construction, renovation or remodeling; or
                  4.      maintenance;
                  of any prope1ty whether on or off the residence premises. Property
                  includes land, structures or improvements of any kind; and
           C.     weather conditions.

                  However, this exclusion only applies if weather conditions contribute in
                  any way with an excluded event or cause ofloss to produce the loss.

     3.    We do not cover loss or damage to the property described in Coverage A. and
           Coverage B which results directly or indirectly from any of the following:

           A.     wear and tear, marring, scratching, aging, deterioration, corrosion, rust,
                  mechanical breakdown, latent defect, inherent vice, or any quality in
                  property that causes it to damage or destroy itself;

           B.     fungus and mold.
                  However, we do cover ensuing fungus and mold caused by or resulting
                  from sudden and accidental:
                  a.      discharge,
                  b.      leakage, or
                  C.      overflow
                  of water or stream if the sudden and accidental discharge, leakage or
                  overflow of water or steam loss would otherwise be covered under this
                  policy.

                  We do not cover any remediation treatment or remediation testing,
                  whether or not associated with the repair or replacement of covered
                  propetty.

                  Remediation treatment means the reasonable and necessary treatment,
                  removal or disposal of fungus and mold.

                  Remediation testing includes any testing or investigation of either property
                  or air to:



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 7
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 21 of 37




                       a.      detect,
                       b.      measure,
                       c.      evaluate, or
                       d.      confirm
                       the absence, presence or level of fungus aud mold whether performed
                       prior to, during or after remediation treatment.

               C.      settling, cracking, shrinking, bulging, or expansion of bulkheads,
                       pavements, patios, foundations, footings, supports, walls, floors, roofs, or
                       ceilings;
                                                ***

               We pay for any direct loss that follows items A. through I. to property described
               in Coverages A and B not otherwise excluded or excepted in this policy and then
               we pay for only the ensuing loss. If a covered water loss follows, we will pay the
               cost of tearing out and replacing any part of the building necessary to repair the
               plumbing or appliance, but we do not cover loss to the plumbing or appliance
               from which the water escaped.

                                                ***

       Pleading further, Defendant would also assert that Plaintiff has failed to comply with the

terms and conditions of the insurance policy issued by Metropolitan Lloyds Insurance Company

of Texas to the Plaintiff. Specifically, the subject insurance policy provides as follows:

                                   SECTION I - CONDITIONS

                                                ***

       2.      What you Must do After a Loss. We have no obligations to provide coverage
               under this policy if you or your representative fail to comply with the following
               duties and the failure to comply is prejudicial to us:

               A.      Promptly notify us or our representative.
                       In case of theft, promptly notify the police.
                       In case of loss under the credit card or electronic fund transfer card
                       coverage, promptly notify the issuing company or bank.

               B.      Protect the property from further damage, make reasonable and necessary
                       repairs required to protect the property and keep a record of necessary
                       expenditures.

               C.      Cooperate with us in the investigation of a claim.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER. PAGE 8
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 22 of 37




                                          ***
           E.     At any reasonable time and place we designate, and as often as we
                  reasonably require:
                  I.     show us the damaged property;
                  2.     submit to questions concerning the loss under oath while not in the
                         presence of any other person defined as "you", and sign and swear
                         to the answers; and

                                          ***
           F.     Within 90 days after our request, the named insured must file with us a
                  signed and sworn proof of loss, stating to the best of your knowledge:
                  1.     the time and cause of loss;
                  2.     your interest and that of any other person in the property involved
                         and all encumbrances on the property;
                  3.     a description of each item, including all information contained in
                         the inventory described above;
                  4.     a description of other insurance policies that might apply to the
                         loss;
                  5.     any changes in ownership, use, possession or location of the
                         property that took place since this policy was issued;
                  6.     if loss is to a building, who occupied it at the time of loss, what the
                         purposes of such occupancy were, and whether the building stood
                         on leased ground;
                  7.     specifications of any damaged building, fixture or machinery and
                         detailed estimates for repair of the damage;
                  8.     receipts for additional living expenses you incur and records
                         suppmting the fair rental value; and
                  9.     evidence or affidavit supporting a claim under SECTION 1 -
                         ADDITIONAL COVERAGES for Credit Card, Electronic
                         Fund Transfer Card, Forger and Counterfeit Money, stating
                         the amount and cause of loss.

                                          •**
     7.    Appraisal. If you and we fail to agree on the amount ofloss, either you or we can
           make a written demand for an appraisal of the loss. Each pmty will select a
           competent appraiser and notify the other within 20 days of the appraiser's
           identity. The two appraisers will select a competent and impartial umpire. If the
           two appraisers are unable to select an umpire within 15 days, you or we can
           request that the choice of an umpire be made by a judge of a court of record in the
           state where the residence premises is located.

           The appraisers will separately set the amount of loss determining the full
           replacement cost and actual cash value for each item as needed. If the appraisers



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGE 9
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 23 of 37




               submit a written report of an agreement to us, the amount agreed upon will be the
               amount of the loss. If they fail to agree, they will submit their differences to the
               umpire. The written award by two of these three people for any item will set the
               amount of loss and is binding on you and us when filed with us.

               You will pay the appraiser selected by you. We will pay the appraiser selected by
               us. You and we will split the other expenses of appraisal and the fee of the
               umpire.

               With regard to Appraisal, the term "you" applies only to the named insured,
               including spouse if a resident of the same household.

                                                   ***
       Pleading fmther, Plaintiff failed to promptly repair the subject property and based upon
                                                              '
information and belief, has not performed necessary repairs to the propetty.

       Defendant asserts as an affirmative defense that it is incumbent on Plaintiff to

segregate her covered damages, if any, due to any wind/hail/hurricane that allegedly occurred on

or about August 25-29, 2017 from any other pre-existing and/or wind/hail/hurricane related

damages.

       As an additional affirmative defense, Defendant asserts that Plaintiffs damages at issue

in this lawsuit, if any, are due to intervening, superseding causes wholly unrelated to Defendant

and over which Defendant has and exercised no control.

       Defendant affirmatively pleads that the damages sought by this lawsuit against it were,

in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiff and/or third

person(s) over whom Defendant did not control, had no right of control, and/or no duty over

which to exercise control. Plaintiffs and/or these third person(s)' acts and/or omissions were

the sole proximate cause, sole producing cause, proximate cause, or a cause of the injuries and

damages alleged by Plaintiff and cannot be attributed to Defendant.

       For further affirmative defense, Defendant asserts comparative fault.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 10
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 24 of 37




       For further affirmative defense, Defendant assetts contributory negligence and

proportionate responsibility as a bar to Plaintiffs claims.

       By way of additional affirmative defense, Defendant asse1ts that Plaintiff's damages, if

any, were caused by a new and independent cause or causes not reasonably foreseeable by

Defendant. This new and independent cause(s) was the immediate and efficient cause of injury,

if any, to Plaintiff. The acts or omissions alleged by Plaintiff against Defendant were remote

and were not the proximate or producing cause of any of any of Plaintiff's alleged damages.

       Defendant affirmatively pleads the fortuity doctrine as a bar to recovery. Plaintiff cannot

recover against Defendant for any pre-existing damages and/or damages that were already

losses-in-progress.

       By way of additional affirmative defense, Defendant asserts that Plaintiff is barred from

recovery under the doctrine of concurrent causation.

       As an additional defense, Defendant asse1ts the doctrine of excessive demand. In addition

and without waiving the foregoing, Plaintiff's right, if any, to an award of attorney's fees is

governed by application of TEX. INS. CODE § 542A.007.

                                         II. JURY DEMAND

       Defendant demands trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiff take

nothing against Defendant, and that Defendant go henceforth without day, with its costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show itself to be justly entitled.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 11
   Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 25 of 37




                                          Respectfully submitted,




                                          -=):)~
                                          STACY I CONDER I ALLEN LLP


                                           ,___/
                                          By:      Dennis D. Conder
                                                   State Bar No. 04656400

                                          901 Main Street, Suite 6200
                                          Dallas, Texas 75202
                                          (214) 748-5000
                                          (214) 748-1421 FAX
                                          conder@stacyconder.com

                                          ATTORNEYS FOR DEFENDANT
                                          METROPOLITAN PROPERTY AND
                                          CASUALTY INSURANCE COMPANY

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 301h day of May, 2019, a copy of the
foregoing was delivered to Plaintiffs counsel of record pursuant to the Texas Rules of Civil
Procedure.




                                          Dennis D. Conder
PANIPLDG/626266.1/001466.18102




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 12
     Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 26 of 37
                                                                                                     5/30/2019 5:03 PM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 33990997
                                                                                                 By: EVELYN PALMER
                                                                                              Flied: 5/30/2019 5:03 PM

                                   CAUSE NO. 2019-31558

WANDAJ. WALKER,                                 §       IN THE DISTRICT COURT
                                                §
        Plaintiff,                              §
                                                §
v.                                              §
                                                §       HARRIS COUNTY, TEXAS
METROPOLITAN LLOYDS INSURANCE                   §
COMPANY OF TEXAS AND                            §
JOHN CROUCH,                                    §
                                                §
        Defendants.                             §       133RD JUDICIAL DISTRICT

                     DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW John Crouch, ("Defendant"), and files this Original Answer, and in

support thereof would respectfully show this Honorable Comt the following:

                                    I. GENERAL DENIAL

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiffs Original

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

        Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedure,

Defendant alleges the following affirmative defenses:

        Defendant assetts that any claims for punitive/exemplary damages are governed and

limited by Chapter 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 41.004, 41.006, 41.007 and 41.008.




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER- PAGE l
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 27 of 37




       Defendant fmther asserts that punitive/exemplary damages cannot be sustained because

an award of punitive/exemplary damages under Texas law, subject to no predetermined limit

such as a maximum multiple of compensatory damages or a maximum amount on the amount of

punitive/exemplary damages that may be imposed, would violate Defendant's due process rights

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, would

violate Defendant's rights not to be subjected to an excessive fine in violation of the Eighth

Amendment to the United States Constitution, and would be improper under the common law

and public policies of the State of Texas, §§ 3 and 19 of the Texas Constitution. In addition,

Defendant asserts that any claims of the Plaintiff for punitive/exemplary damages against

Defendant should be proved beyond a reasonable doubt under the Sixth Amendment to the

United States Constitution, as opposed to a mere preponderance of the evidence.

       Defendant asserts that punitive/exemplary damages are barred by the due process and

excessive fines provisions contained within the United States Constitution and Article I, §§ 3 and

19 of the Texas Constitution.

       Defendant also assetts that claims for punitive/exemplary damages against Defendant

cannot be sustained because an award of punitive/exemplary damages in this case, combined

with   any   prior,   contemporaneous,    or   subsequent judgment       against   Defendant   for

punitive/exemplary damages arising out of Defendant's acts or omissions, would constitute

impermissible multiple punishments for the same wrong in violation of Defendant's due process

and equal protection rights guaranteed by the Fifth and Fourteenth Amendments to the United

States Constitution, and would constitute double jeopardy in violation of the common law and

statutory law of the State of Texas, and Article I,§§ 3 and 19 of the Texas Constitution.




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER- PAGE 2
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 28 of 37




       Pleading futther, Defendant specifically pleads that Plaintiff is not entitled to recovery of

exemplary damages absent a showing of fraud or malice or a willful act or omission of gross

neglect on the part of Defendant, pursuant to Tex. Civ. Prac. & Rem. Code Ch. 41.

       Defendant further alleges all of the terms and provisions of the policy of insurance issued

to the Plaintiff by Metropolitan Lloyds Insurance Company of Texas, including but not limited to

the following policy provisions:

       COVERAGE A - DWELLING
       1.  Dwelling Owners. If your dwelling is a one, two, three or four family dwelling,
           we cover:
           A.    the dwelling owned by you on the residence premises; and
           B.     structures, equipment and accessories attached to the dwelling. Swimming
                 pools not fully enclosed within the dwelling are covered under
                  COVERAGE B - PRIVATE STRUCTURES.

                                               ***

       COVERAGE B- PRIVATE STRUCTURES
       At the location of the residence premises:
       I.      we cover private structures owned by you and separated from the dwelling by
               clear space; or

                                               ***
       Structures connected to the dwelling by only a fence, utility line, or similar connection
       are considered to be private structures

       We do not cover private structures:
       I.    used or held for any business or commercial farming purposes; or
       2.    rented or held for rental to a person not a tenant of the dwelling, unless solely
             used as a private garage.

       This coverage does not apply to land, including land on which the private structures are
       located, or any costs required to replace, rebuild, stabilize or otherwise restore the land.

                                               ***
                               CAUSES OF PROPERTY LOSS

                             SECTION I - LOSSES WE COVER
                                  (SPECIAL PERILS)




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER- PAGE 3
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 29 of 37




     LOSS DEDUCTIBLE CLAUSE
     We will pay only when a loss exceeds the deductible amount shown in the Declarations.
     We will pay only that part of the loss over such stated deductible.

     We will pay only when a loss caused by hurricane windstorm exceeds the deductible
     amount shown in the Declarations as Hurricane Windstorm Loss deductible. We will pay
     only that part of the loss over such deductible. The deductible will apply to all Section I
     losses resulting from hurricane windstorm (including Loss of Use.)

     The person(s) named in the Declarations may change this deductible only at the policy
     anniversary date.

     Hurricane Windstorm "% Deductible"
     If the deductible is shown as a percentage (%), the dollar amount of the deductible is
     determined by multiplying the deductible percentage (%) shown by the amount of
     insurance for Coverage A (Coverage C for Renters and Condominium Owners).

     However, if a covered loss caused by fire, smoke, or explosion resulting from hurricane
     windstorm occurs, the policy loss deductible applies.

                                             ***
     COVERAGE A- DWELLING AND COVERAGE B- PRIVATE STRUCTURES

                                             ***
     COVERAGE C - PERSONAL PROPERTY
     We will pay for sudden and accidental direct physical loss or damage to the property
     described in Coverage C, when loss or damage is caused by SECTION 1 - BROAD
     NAMED PERILS, except as excluded in SECTION 1 - LOSSES WE DO NOT
     COVER.

                        SECTION I - BROAD NAMED PERILS

     Whenever Broad Named Perils is referred to in this policy, the following causes of loss
     will apply for sudden and accidental direct physical loss.

     Under the named perils listed below, we do not cover loss or damage to the property
     which results directly or indirectly from fungus and mold.

     However, we do cover ensuing fungus and mold caused by or resulting from sudden and
     accidental:
     a.     discharge,
     b.     leakage, or
     c.     overflow




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER- PAGE 4
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 30 of 37




     of water or steam if the sudden and accidental discharge, leakage or overflow of water or
     steam loss would otherwise be covered under this policy.

     We do not cover any remediation treatment or remediation testing, whether or not
     associated with the repair or replacement of covered property.

     Remediation treatment means the reasonable and necessary treatment, removal or
     disposal of fungus and mold.

     Remediation testing includes any testing or investigation of either property or air to:
     a.      detect,
     b.      measure,
     c.      evaluate, or
     d.      confirm
     the absence, presence or level of fungus and mold whether performed prior to, during or
     after remediation treatment.

                                            ***
     2.     "Windstorm (Other Than Hurricane Windstorm) or Hail".
            We do not pay for loss to the interior of a building or to personal property inside,
            caused by rain, snow, sleet, sand or dust unless the wind or hail first damages the
            roof or walls and the wind forces rain, snow, sleet, sand or dust through the
            opening.

            Hurricane Windstorm
            We do not pay for loss to the interior of a building or to personal property, inside,
            caused by rain, sand, dust or debris unless the hurricane windstorm first
            damages the roof or walls and the hurricane windstorm forces rain, sand, dust or
            debris through the opening.

            We do not pay for loss to watercraft and their trailers, furnishings, equipment and
            motors unless inside a fully enclosed building. We do not cover canoes and
            rowboats on the residence premises.

     3.     Definition. "Hurricane windstorm" means a storm system for which either a
            hurricane watch or a hurricane warning has been issued by the National Hurricane
            Center of the National Weather Service or any agency responsible for identifying
            and recording hurricanes. The hurricane windstorm time period begins at the time
            either a hurricane watch or hurricane warning is issued for the state, or any patt of
            the state, in which the residence premises is located. The hurricane windstorm
            time period ends 24 hours following the termination of that storm system's last
            hurricane watch or hurricane warning in effect for any part of the state.

                                            ***



DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER· PAGE 5
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 31 of 37




                    SECTION I - LOSSES WE DO NOT COVER

                                          ***
      I.   We do not insure for loss caused directly or indirectly by any of the following.
           Such loss is excluded regardless of any other cause or event contributing
           concurrently or in any sequence to the loss. These exclusions apply whether or not
           the loss event results in widespread damage or affects a substantial area.

                                          ***
     D.    Water damage, meaning any loss caused by, resulting from, contributed to or
           aggravated by:

           l.      flood, surface water, waves, tidal water or overflow of any body of water,
                   or spray from any of these, whether or not driven by wind;
           2.      water or water-borne material which backs up through sewers or drains, or
                   which overflows or is discharged from a sump pump, sump pump well or
                   other system designed to remove subsurface water which is drained from
                   the foundation area; or
           3.      water or water-borne material below the surface of the ground, including
                   water which exerts pressure on, or flows, seeps or leaks through any part
                   of a building, sidewalk, foundation, driveway, swimming pool or other
                   structure of water which causes earth movement

           This exclusion applies whether or not the water damage is caused by or results
           from human or animal forces or any act of nature.

           However, we pay for direct loss that ensues after water damage if caused by fire,
           theft or explosion and then we pay for only the ensuing loss.

           Water damage to property described in Coverage C away from a premises or
           location owned, rented, occupied or controlled by you is excluded even if weather
           conditions contribute in any way to produce the loss.

                                           ***
     H.    Neglect by you to use all reasonable means to save and preserve property at and
           after the time of a loss.

                                           ***
     2.    We do not insure under any coverage for any loss consisting of one or more of the
           items below. However, we pay for any ensuing loss unless the ensuing loss is
           itself excluded by any other provision in this policy. Further, we do not insure for
           loss described in Exclusion I. above and Exclusions 3. below regardless of




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER - PAGE 6
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 32 of 37




           whether one or more of the items below (a) directly or indirectly cause, contribute
           to or aggravate the loss; or (b) occur before, at the same time, or after the loss or
           any other cause of the loss. The items are:

           A.     conduct, act, failure to act, or decision of any person, group, organization
                  or governmental body whether intentional, wrongful, negligent or without
                  fault;
           B.     defective, inadequate, faulty or unsound:
                  I.      planning, zoning, development, surveying, siting;
                  2.      design, specifications, workmanship, repair, construction,
                          renovation, remodeling, grading, compaction;
                  3.      materials used in repair, construction, renovation or remodeling; or
                  4.      maintenance;
                  of any property whether on or off the residence premises. Property
                  includes land, structures or improvements of any kind; and
           C.     weather conditions.

                  However, this exclusion only applies if weather conditions contribute in
                  any way with an excluded event or cause ofloss to produce the loss.

     3.    We do not cover loss or damage to the property described in Coverage A. and
           Coverage B which results directly or indirectly from any of the following:

           A.     wear and tear, marring, scratching, aging, deterioration, corrosion, rust,
                  mechanical breakdown, latent defect, inherent vice, or any quality in
                  property that causes it to damage or destroy itself;

           B.     fungus and mold.
                  However, we do cover ensuing fungus and mold caused by or resulting
                  from sudden and accidental:
                  a.      discharge,
                  b.      leakage, or
                  C.      overflow
                  of water or stream if the sudden and accidental discharge, leakage or
                  overflow of water or steam loss would otherwise be covered under this
                  policy.

                  We do not cover any remediation treatment or remediation testing,
                  whether or not associated with the repair or replacement of covered
                  property.

                  Remediation treatment means the reasonable and necessary treatment,
                  removal or disposal of fungus and mold.

                  Remediation testing includes any testing or investigation of either property
                  or air to:




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER· PAGE 7
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 33 of 37




                       a.      detect,
                       b.      measure,
                       C.      evaluate, or
                       d.      confirm
                       the absence, presence or level of fungus and mold whether performed
                       prior to, during or after remediation treatment.

               C.      settling, cracking, shrinking, bulging, or expansion of bulkheads,
                       pavements, patios, foundations, footings, supports, walls, floors, roofs, or
                       ceilings;
                                                ** *

               We pay for any direct loss that follows items A. through I. to propetty described
               in Coverages A and B not otherwise excluded or excepted in this policy and then
               we pay for only the ensuing loss. If a covered water loss follows, we will pay the
               cost of tearing out and replacing any part of the building necessary to repair the
               plumbing or appliance, but we do not cover loss to the plumbing or appliance
               from which the water escaped.

                                                ***

       Pleading fmther, Defendant would also assett that Plaintiff has failed to comply with the

terms and conditions of the insurance policy issued by Metropolitan Lloyds Insurance Company

of Texas to the Plaintiff. Specifically, the subject insurance policy provides as follows:

                                   SECTION I - CONDITIONS

                                                ***

       2.      What you Must do After a Loss. We have no obligations to provide coverage
               under this policy if you or your representative fail to comply with the following
               duties and the failure to comply is prejudicial to us:

               A.      Promptly notify us or our representative.
                       In case of theft, promptly notify the police.
                       In case of loss under the credit card or electronic fund transfer card
                       coverage, promptly notify the issuing company or bank.

               B.      Protect the property from further damage, make reasonable and necessary
                       repairs required to protect the propetty and keep a record of necessary
                       expenditures.

               C.      Cooperate with us in the investigation of a claim.




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER - PAGE 8
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 34 of 37




                                          ***
           E.     At any reasonable time and place we designate, and as often as we
                  reasonably require:
                  I.     show us the damaged property;
                  2.     submit to questions concerning the loss under oath while not in the
                         presence of any other person defined as "you", and sign and swear
                         to the answers; and

                                          ***
           F.     Within 90 days after our request, the named insured must file with us a
                  signed and sworn proof of loss, stating to the best of your knowledge:
                  I.     the time and cause ofloss;
                  2.     your interest and that of any other person in the property involved
                         and all encumbrances on the property;
                  3.     a description of each item, including all information contained in
                         the inventoty described above;
                  4.     a description of other insurance policies that might apply to the
                         loss;
                  5.     any changes in ownership, use, possession or location of the
                         propetty that took place since this policy was issued;
                  6.     if loss is to a building, who occupied it at the time of loss, what the
                         purposes of such occupancy were, and whether the building stood
                         on leased ground;
                  7.     specifications of any damaged building, fixture or machinery and
                         detailed estimates for repair of the damage;
                  8.     receipts for additional living expenses you incur and records
                         supp01ting the fair rental value; and
                  9.     evidence or affidavit supporting a claim under SECTION 1 -
                         ADDITIONAL COVERAGES for Credit Card, Electronic
                         Fund Transfer Card, Forger and Counterfeit Money, stating
                         the amount and cause of loss.

                                          ***
     7.    Appraisal. If you and we fail to agree on the amount of loss, either you or we can
           make a written demand for an appraisal of the loss. Each party will select a
           competent appraiser and notify the other within 20 days of the appraiser's
           identity. The two appraisers will select a competent and impattial umpire. If the
           two appraisers are unable to select an umpire within 15 days, you or we can
           request that the choice of an umpire be made by a judge of a court of record in the
           state where the residence premises is located.

           The appraisers will separately set the amount of loss determining the full
           replacement cost and actual cash value for each item as needed. If the appraisers




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER· PAGE 9
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 35 of 37




               submit a written report of an agreement to us, the amount agreed upon will be the
               amount of the loss. If they fail to agree, they will submit their differences to the
               umpire. The written award by two of these three people for any item will set the
               amount of loss and is binding on you and us when filed with us.

               You will pay the appraiser selected by you. We will pay the appraiser selected by
               us. You and we will split the other expenses of appraisal and the fee of the
               umpire.

               With regard to Appraisal, the term "you" applies only to the named insured,
               including spouse if a resident of the same household.

                                                   ***
       Pleading further, Plaintiff failed to promptly repair the subject property and based upon

information and belief, has not performed necessary repairs to the property.

       Defendant asserts as an affirmative defense that it is incumbent on Plaintiff to

segregate her covered damages, if any, due to any wind/hail/hurricane that allegedly occurred on

or about August 25-29, 2017 from any other pre-existing and/or wind/hail/hurricane related

damages.

       As an additional affirmative defense, Defendant asserts that Plaintiffs damages at issue

in this lawsuit, if any, are due to intervening, superseding causes wholly unrelated to Defendant

and over which Defendant has and exercised no control.

       Defendant affirmatively pleads that the damages sought by this lawsuit against him

were, in whole or in patt, caused by the neglect and/or intent and/or omissions of Plaintiff and/or

third person(s) over whom Defendant did not control, had no right of control, and/or no duty

over which to exercise control. Plaintiffs and/or these third person(s)' acts and/or omissions

were the sole proximate cause, sole producing cause, proximate cause, or a cause of the injuries

and damages alleged by Plaintiff and cannot be attributed to Defendant.

       For further affirmative defense, Defendant asserts comparative fault.




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER- PAGE 10
  Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 36 of 37




       For further affirmative defense, Defendant asserts contributory negligence and

propmtionate responsibility as a bar to Plaintiffs claims.

       By way of additional affirmative defense, Defendant asserts that Plaintiffs damages, if

any, were caused by a new and independent cause or causes not reasonably foreseeable by

Defendant. This new and independent cause(s) was the immediate and efficient cause of injury,

if any, to Plaintiff. The acts or omissions alleged by Plaintiff against Defendant were remote

and were not the proximate or producing cause of any of any of Plaintiffs alleged damages.

       Defendant affirmatively pleads the fortuity doctrine as a bar to recovery. Plaintiff cannot

recover against Defendant for any pre-existing damages and/or damages that were already

losses-in-progress.

       By way of additional affirmative defense, Defendant asse1ts that Plaintiff is barred from

recovery under the doctrine of concurrent causation.

       As an additional defense, Defendant asse1ts the doctrine of excessive demand. In addition

and without waiving the foregoing, Plaintiffs right, if any, to an award of attorney's fees is

governed by application of TEX. INS. CODE § 542A.007.

                                      II. JURY DEMAND

       Defendant demands trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiff take

nothing against Defendant, and that Defendant go henceforth without day, with his costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show himself to be justly entitled.




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER- PAGE 11
   Case 4:19-cv-02106 Document 1-1 Filed on 06/11/19 in TXSD Page 37 of 37




                                          Respectfully submitted,

                                          STACY I CONDER I ALLEN LLP
                                           --.", A '
                                           c~
                                          By:    Dennis D. Conder
                                                 State Bar No. 04656400

                                          901 Main Street, Suite 6200
                                          Dallas, Texas 75202
                                          (214) 748-5000
                                          (214) 748-1421 FAX
                                          conder@stacyconder.com

                                          ATTORNEYS FOR DEFENDANT
                                          JOHN CROUCH

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 30'h day of May, 2019, a copy of the
foregoing was delivered to Plaintiffs counsel of record pursuant to the Texas Rules of Civil
Procedure.




                                          Dennis D. Conder
PAN/PLD0/626267.1/001466.18102




DEFENDANT JOHN CROUCH'S ORIGINAL ANSWER- PAGE 12
